Citation Nr: 0906337	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine, postoperative.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1970 until 
November 1973; from August 1975 until September 1980 and from 
October 1980 until January 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, the duty to assist 
has not been satisfied.

As an initial matter there appear to be missing medical 
records.  The Veteran has generally asserted that his service 
treatment records may be incomplete.  Although the file 
contains numerous service treatment records, a review of 
these records reveals the May 1993 computed tomography (CT) 
scan the Veteran referred to in his Form VA-9 is not of 
record.  While there are magnetic resonance imaging test 
(MRI) results for the lumbar spine and hip dated in April 
1993 and a May 1993 service treatment record that discussed 
the results of the April 1993 MRI results, there is no 
evidence of a May 1993 CT report that concerned the cervical 
spine.

Additionally, the medical records indicate the Veteran 
underwent surgery for the cervical spine in May 1999.  The 
actual operative reports are not of record.  The RO records 
should attempt to obtain the records.

Furthermore, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the record contains evidence that the 
Veteran underwent surgery for herniation at C6-7 and cervical 
spondylosis, bilateral foraminal stenosis at C5-6.  The 
record also reflects diagnoses of a herniated nucleus 
pulposus of the cervical spine, cervical nerve root 
irritation, impingement syndrome, and degenerative disc 
disease.  

Additionally, the Veteran has testified and consistently 
submitted statements asserting that his neck was injured in 
1991 during Desert Storm when the vehicle he was riding in 
was run off the road and he hit his head on the roof.  He has 
submitted several statements of fellow service members who 
noted the Veteran was in a wheel vehicle accident and 
explained the Veteran complained of neck pain during service.  
The Veteran and service members are competent to provide lay 
evidence in reporting such symptoms of neck pain.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, the Veteran has provided 
statements asserting that his neck condition has continued 
since his active service.  

Therefore, the Board is of the opinion that the Veteran has 
provided evidence of a current disability, an injury in 
service and testimony of persistent symptoms since his 
discharge from service.  As such, the veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall attempt to obtain and 
associate with the claims file a copy of 
the May 1993 CT studies of the cervical 
spine.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempt made and a 
formal finding of unavailability should be 
associated with the claims file.

2.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for a cervical 
spine condition.  The RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  The RO/AMC should 
specifically request private surgery 
records dated in May 1999 and associate 
these records with the claims file.

3.  The veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any cervical 
spine disability that may be present.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

Whether any currently diagnosed cervical 
spine disability is at least as likely as 
not (at least a 50 percent probability) 
causally or etiologically related to any 
incident of the veteran's active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




